Citation Nr: 1743193	
Decision Date: 09/28/17    Archive Date: 10/10/17

DOCKET NO.  16-54 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for residuals of a cold injury to the right lower extremity, to include neuropathic sequelae.

2.  Entitlement to service connection for residuals of a cold injury to the left lower extremity, to include neuropathic sequelae.

3.  Entitlement to service connection for hypertensive cardiovascular disease.


ATTORNEY FOR THE BOARD

K. Marenna, Counsel



INTRODUCTION

The Veteran served on active duty from June 1953 to October 1954.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

The Board notes that the Veteran has completed an appeal on the issues of entitlement to service connection for bilateral hearing loss, entitlement to a rating in excess of 10 percent for tinnitus, entitlement to a rating in excess of 10 percent for depressive neurosis, and entitlement to a total disability rating for compensation purposes based on individual unemployability (TDIU).  However, VA's electronic records reflect that the RO has not completed development of the issues and they have not been certified to the Board.

The Board notes that translated documents were added to the claim file in August 2017.  The Veteran filed his substantive appeal in February 2013.  Accordingly, the newly translated evidence is subject to initial review by the Board.  See 38 U.S.C.A. § 7105 (e)(1) (West 2014).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Residuals of a cold injury to the right lower extremity, to include neuropathic sequelae, were not incurred in, aggravated by, or related to any event or injury in service.

2.  Residuals of a cold injury to the left lower extremity, to include neuropathic sequelae, were not incurred in, aggravated by, or related to any event or injury in service.

3.  Hypertensive cardiovascular disease was not incurred in, aggravated by, or related to any event or injury in service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for residuals of a cold injury to the right lower extremity have not been met.  38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2014); 38 C.F.R. §§ 3.103, 3.303 (2016).

2.  The criteria for service connection for residuals of a cold injury to the left lower extremity have not been met.  38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2014); 38 C.F.R. §§ 3.103, 3.303 (2016).

3.  The criteria for service connection for hypertensive cardiovascular disease have not been met.  38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2014); 38 C.F.R. §§ 3.103, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  The Veteran has not raised any issues with the duty to notify and assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board").

Service Connection

To prevail on a direct service connection claim, there must be competent evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus between the in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Entitlement to direct service connection requires evidence of three elements: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or nexus between the current disability and the disease or injury incurred or aggravated during active service.  Walker v. Shinseki, 708 F.3d 1331, 1333 (Fed. Cir. 2013).

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker, 708 F.3d 1331.

Cold Injury Residuals of the Right and Left Lower Extremities

The Veteran has asserted that he as residuals of a cold injury, to include neuropathic sequelae, due to service.

The Veteran's service treatment records reflect that the Veteran had symptoms of muscular atrophy in his legs in service.  However, the records do not show the Veteran had any cold injuries.

A September 1954 service treatment record reflects that the Veteran had been in Korea for three weeks when he started to complain that his legs became weak and he could not keep up with the infantry company he was in.  He claimed that on long marches and strenuous details he became tired very easily and his legs felt like they would not hold him.  The report noted he had never collapsed.  He stated his legs still felt weak.

An October 1954 service neuropsychiatric section hospital record indicates the Veteran was diagnosed with hysterical paralysis of the lower extremities in January 1954.  The orthopedic department thought it might be a case of poliomyelitis.  The Veteran spent six weeks in the Army hospital.  The diagnosis was non-paralytic poliomyelitis.  All laboratory studies were essentially negative.  The Veteran was then transferred to Korea where he arrived late in April 1954.  He was unable to keep up with his fellow soldiers in walking long distances and standing in formations.  The Veteran was hospitalized in Korea.  In May 1954, a Tokyo Army Hospital noted the Veteran had marked atrophy of the lower extremities with marked loss of volume of the quadriceps bilaterally.  Neurological examination at that time revealed all cranial nerves to be intact and there were no sensory abnormalities.  The Veteran was diagnosed with atrophy, muscular, myelopathic, progressive.  

The October 1954 neuropsychiatric record found the Veteran had an inadequate personality, chronic, severe, that existed prior to enlistment.  The record noted the Veteran was unable to perform fully duty but while in a hospital under progressive muscular exercises he was able to obtain maximum strength in the legs.  It was the examiner's opinion that because of his poor motivation for further military duty, the Veteran should be administratively discharged form service.  The examiner also opined that after careful studies of the Veteran's condition there was no organic illness involved, and the examiner did not concur with the previous diagnosis of non-paralytic poliomyelitis.

The Veteran filed a claim for service connection for paralysis of both legs, and in a June 1956 rating decision, the RO granted service connection for a "conversion reaction, manifested by weakness of lower extremities, minimal."  

The Veteran's VA treatment records do not show any neurologic problems in the lower extremities or any symptoms related to a cold injury.  February 2012 and August 2012 VA treatment records indicate the Veteran's extremities had no clubbing, cyanosis or edema.  There was no skin dislocation.  The Veteran's musculoskeletal range of motion was intact, muscle tone was adequate.  There were no deformities.  There was no gross motor or sensory deficit.  

In a November 2014 statement, a private physician stated that the Veteran reported that during active duty he suffered frostbite of the lower limbs which received medical treatment.  Then he complained of numbness, tingling, prickling, hyperhidrosis, cold sensitivity and pain of the extremities.  The physician diagnosed the Veteran with frostbite of the lower limbs with neuropathic sequelae.  The physician stated that the Veteran presented with "cardiovascular, metabolic[], neuropathic and psychiatric[] disorders which are more probable than not [secondary] to his military service performance."  However, the private physician did not review the Veteran's service treatment records or provide a rationale for the opinion.  Therefore, it has limited probative value.

The Veteran was afforded a VA examination in February 2015.  The report reflects that the Veteran stated that during the Korean War, he developed bilateral lower extremity weakness.  After medical evaluation, he was sent to Japan and then to New York to continue evaluations, and he was then discharged from the military.  The Veteran had resolution of symptoms and worked as a bank official until he retired.  The VA examination report did not note any physical findings, signs or symptoms resulting from cold injury.  The VA examiner stated that the evaluation was negative for any type of signs or symptoms that could be related to a cold injury exposure or possible sequela.  

The February 2015 VA examiner opined that there was no evidence of a frostbite of lower limbs with neuropathic sequelae.  The VA examiner stated that evidence in the service treatment records indicates a neurologic event the Veteran had during service was documented as lower extremities weakness atrophy and a diagnosis of non-progressive myelopathic changes.  The VA examiner noted that several notes documented resolution of the symptoms upon follow up.  The VA examiner stated that the event was unrelated to a cold injury exposure.  As the VA examiner based his opinion on an examination, and a review of the Veteran's virtual claim file, and provided a rationale for the opinion, the Board finds the opinion to have significant probative value.

Based on a thorough review of the evidence of record, the Board finds the preponderance of the evidence is against a finding that service connection is warranted for residuals of a cold injury to the right or left lower extremity, to include neuropathic sequelae.  The evidence does not show the Veteran had a cold injury in service in either extremity.  The February 2015 VA examination report reflects that the Veteran stated that he had resolution of symptoms following service.  The VA examination report did not note any physical findings, signs or symptoms resulting from cold injury.  Although the Veteran's service treatment records noted symptoms in his lower extremities, the Veteran was service-connected for a conversion reaction, manifested by weakness of the lower extremities in a June 1956 rating decision.  Further, the Board finds the November 2014 opinion from the private physician to be less probative than the February 2015 VA examiner's opinion.  As noted above, the November 2014 physician did not provide a rationale for the opinion.  In contrast, the February 2015 VA examiner reviewed the claim file and provided a rationale for the opinion that there was no evidence of a frostbite of lower limbs with neuropathic sequelae.  

The Veteran has asserted that he has disabilities of the left and right lower extremities as a result of cold injury, to include neuropathic sequelae.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Although the Veteran is competent to describe symptoms of loss of feeling or pain in the lower extremities, he is not competent to identify to what disability, if any, those symptoms are related.  Whether the Veteran has residuals of a cold injury in the left or right lower extremities, to include neuropathic sequelae, that are related to service is a complex medical question involving internal and unseen system processes unobservable by the Veteran.

In conclusion, the Board finds that the preponderance of the evidence is against a finding that the Veteran has disabilities of the left and right lower extremities as a result of cold injury, to include neuropathic sequelae that are related to service.  Therefore, the claim must be denied.

Hypertensive Cardiovascular Disease

The Veteran asserts that he has hypertensive cardiovascular disease that is related to service.

Hypertension is defined as diastolic blood pressure being predominantly 90mm or greater, and "isolated systolic hypertension" as systolic blood pressure being predominantly 160mm or greater with a diastolic blood pressure of less than 90mm.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1) (2016).

The Veteran's service treatment records do not reflect any diagnoses or treatment for hypertension or cardiovascular problems.  An April 1953 induction examination report indicates the Veteran's blood pressure was 134/72.  A May 1954 service treatment record indicates the Veteran's blood pressure was 120/80.  A June 1954 service treatment record indicated the Veteran had blood pressure of 114/74.  The Veteran's October 1954 separation examination report reflects blood pressure of 100/70.  The Veteran's heart and vascular system are noted as normal.  

A June 2005 VA treatment record indicates the Veteran had essential hypertension.  A review of symptoms was negative for cardiovascular symptoms.  

A November 2014 letter from a private physician indicates the Veteran has been diagnosed with hypertensive cardiovascular disease.  The private physician stated the Veteran had dizziness, sudden onset headaches, palpitations, diaphoresis and chest tightness episodes and was in active medical therapy with poor blood pressure.  The statement noted a medical diagnosis of hypertensive cardiovascular disease.  

The private physician stated that the Veteran presented with cardiovascular disorders which are more probable than not secondary to his military service performance.   The physician did not provide a rationale for the opinion.  Therefore, the Board finds that it has limited probative value.

The Veteran was afforded a VA examination in February 2015.  The report reflects that the Veteran reported a date of diagnosis of hypertension of 1995.  The Veteran stated that a private doctor found he had elevated blood pressure and diagnosed hypertension.  He has been taking antihypertensive medication since that time.  

The VA examiner found that that the condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The VA examiner stated that:

The medical data available does not support that this condition existed during active service.  The hypertension was discovered by a civilian private doctor in Caguas, [Puerto Rico] on about 1995, corresponding to many years after active service.

The VA examiner reviewed the Veteran's virtual claim file and provided a complete rationale for the opinion.  Therefore, the Board finds the opinion to have significant probative value.  

The Board finds the preponderance of the evidence is against a finding that the Veteran's hypertensive cardiovascular disease is related to service.  Hypertensive heart disease refers to heart problems that occur because of high blood pressure.  The evidence does not show the Veteran had high blood pressure or heart problems during service.  The Veteran reported that he was diagnosed with hypertension in 1995, forty years following his discharge from service.  Although the Veteran is competent to report how he feels, as a lay person, he is not competent to identify hypertension or hypertensive cardiovascular disease.  See Jandreau, 492 F.3d at 1377.  Therefore, although the Veteran indicated he had hypertensive cardiovascular disease that is related to service, the Board finds his statements have little probative value, and are outweighed by the February 2015 VA opinion.  The Board also finds that the February 2015 VA opinion is more probative than the November 2014 private physician's opinion.  Although the private physician indicated the cardiovascular disorder is related to the Veteran's military service, the physician did not provide a rationale for the opinion.

Therefore, the Board finds the preponderance of the evidence is against the Veteran's claim for service connection for hypertensive cardiovascular disease, and the claim is denied.


ORDER

Entitlement to service connection for residuals of a cold injury to the right lower extremity, to include neuropathic sequelae, is denied.

Entitlement to service connection for residuals of a cold injury to the left lower extremity, to include neuropathic sequelae, is denied.

Entitlement to service connection for hypertensive cardiovascular disease, is denied.



____________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


